UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Semi-Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 - voice: (402) 397-4700 fax: (402) 397-8617 - www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Period From January 1, 2012 Pages 2 – 3 through June 30, 2012 Exhibit 2 Selected Historical Financial Information Pages 4 – 5 Page 6 Expense Example Page 7 Allocation of Portfolio Holdings Pages 8 – 20 Financial Statements Pages 21 – 25 Additional Disclosures IMPORTANT NOTICES Opinions expressed are those of Edson L. Bridges III and are subject to change.They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general.The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. You cannot invest directly in a specific index. Earnings per share is calculated by taking the total earnings divided by the number of shares outstanding. P/E is a valuation ratio of a company’s current share price compared to its per-share earnings. Consensus earnings growth is the current consensus of Wall Street analysts’ forecasts for future earnings growth for the S&P 500 Index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for complete information on holdings in the Fund. This report must be preceded or accompanied by a Prospectus. Mutual fund investing involves risk.Principal loss is possible.Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 July 11, 2012 Dear Shareholder: Bridges Investment Fund had a total return of -5.50% in the second quarter of 2012, which lagged the -2.75% total return for the S&P 500 and the -4.02% total return for the Russell 1000 Growth Index over the same period.For the twelve month period ended June 30, 2012, the Fund had a total return of 5.43% versus 5.45% for the S&P 500 and 5.76% for the Russell 1000 Growth Index.For the three year period ended June 30, 2012, the Fund had an average annual total return of 13.66% versus 16.40% for the S&P 500 and 17.50% for the Russell 1000 Growth Index.For the five year period ended June 30, 2012, the Fund had an average annual total return of 1.28% versus 0.22% for the S&P 500 and 2.87% for the Russell 1000 Growth Index.For the ten year period ended June 30, 2012, the Fund had an average annual total return of 4.83% versus 5.33% for the S&P 500 and 6.03% for the Russell 1000 Growth Index.The Fund’s expense ratio is 0.89%. Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance stated above.Performance data current to the most recent month end may be obtained by calling 866-934-4700. During the second quarter, we sold BHP Billiton and Rackspace Hosting, and trimmed Amazon. We also added to our positions in Accenture, Baidu, Celgene, Cognizant Technology, eBay, McDonalds, Priceline, and Qualcomm; while BlackRock was a new position. After a strong first quarter, stocks declined in the second quarter due to investor concerns about European sovereign debt defaults and a slowing in the pace of the U.S. economic recovery.Investors scrambled to reduce risk by selling relatively more economically sensitive stocks and increasing exposure to bonds.The S&P 500 reached a high of 1422 early in April, bottomed at 1266 on June 4, and finished the quarter at 1362, up from 1257 at year end. We believe equities remain attractively valued.The S&P 500 currently trades at about 13.0x estimated 2012 earnings of $104 per share, and 11.6x estimated 2013 earnings of $117 per share, versus long term historic P/E multiples of 15-16x. We believe the Fund’s portfolio holdings are also attractively valued.The Fund’s portfolio ended the second quarter trading at 13.8x estimated 2012 earnings and 12.0x estimated 2013 earnings.The Fund’s companies are estimated to grow their earnings at 12-13% annually over the next three to five years, versus consensus earnings growth of 5-7% for the S&P 500. We expect continued equity market volatility during the second half of 2012, but we remain constructive on the outlook for the Fund’s portfolio. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2012 Unaudited Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Accenture PLC 3,000 Baidu, Inc. – ADR 5,000 5,000 BlackRock, Inc. 2,500 2,500 Celgene Corporation Cognizant Technology Solutions Corporation 5,000 DIRECTV – Class A 5,000 The Walt Disney Co. EMC Corp. eBay, Inc. 5,000 General Electric Co. 5,000 MSCI Emerging Markets Index Fund Johnson Controls, Inc. McDonald’s Corp. 4,000 Microsoft Corp. Priceline.com, Inc. 500 2,500 QUALCOMM, Inc. Schlumberger Ltd. 6,000 Tiffany & Co. 2,000 Watson Pharmaceuticals, Inc. 7,000 7,000 2 Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2012 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Allergan, Inc. 5,000 Amazon.com, Inc. 1,000 3,500 Anadarko Petroleum Corp. 4,000 Apple Inc. 1,000 BHP Billiton Ltd. – ADR 15,000 — Carnival Corporation 30,000 — Eaton Corporation 10,000 Emerson Electric Co. 20,000 — Google, Inc. 500 4,000 Mastercard, Inc. 300 1 MBNA Corp. 7.50 % due 3/15/2012 — McDonalds Corporation Perrigo Company 6,000 6,000 Praxair, Inc. 1,000 7,000 Rackspace Hosting, Inc. 20,000 — 2 Reynolds American Inc. Sr. Secured Notes 7.25% due 06/01/12 — Roper Industries, Inc. 3,000 Schlumberger, Ltd. 2,000 Target Corporation 20,000 — Visa Inc. Class A 2,000 Watson Pharmaceuticals, Inc. 7,000 — 1 Matured at Par on 3/15/2012 2 Matured at Par on 6/01/2012 3 Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
